[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 5192
The petitioner brings this writ of habeas corpus alleging that he was denied due process as a result of an incident of fighting in July of 1995 with one Larry Jenkins, a fellow inmate at MacDougall Correctional Institution. He alleges that Jenkins was the initiator of the fight but that after an investigation at the direction of the warden his disciplinary ticket was changed from fighting to assault and that he forfeited forty-five days of good time credit. He believes that Jenkins who was a favorite of the warden was found not to be the initiator of the fight and received no sanction.
In those instances where an inmate suffers disciplinary violation the requirements of due process are satisfied if some evidence supports the decision of prison administrators and courts are not required to set aside decisions that have some basis in fact. Superintendent v. Hill, 472 U.S. 445, 456.
For this reason the court has no alternative but to deny the petition.
Thomas H. Corrigan Judge Trial Referee